--------------------------------------------------------------------------------

LEXARIA CORP.

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

INSTRUCTIONS TO PURCHASER

1.

All purchasers must complete all the information in the boxes on page 1 and sign
where indicated with an “X”.

    2.

If you are a resident of a province of Canada, other than Ontario, then complete
and sign TWO COPIES of the “Risk Acknowledgement” that starts on page 2.

    3.

If you are a resident of Alberta, Saskatchewan, Manitoba, Yukon, the Northwest
Territories, Nunavut, Prince Edward Island or Québec, and are purchasing
securities with a cost of more than $10,000, then you must also complete and
sign the “Eligible Investor Form” that starts on page 4.

    4.

If you are resident in Ontario, or are purchasing less than $150,000 and are an
“accredited investor”, then complete and sign the “Accredited Investor Form”
that starts on page 6. The purpose of the form is to determine whether you meet
the standards for participation in a private placement under National Instrument
45-106. If you are an “accredited investor” and have executed the “Accredited
Investor Form”, you do not need to execute the “Risk Acknowledgement” that
starts on page 2 or the “Eligible Investor Form” that starts on page 4.

    5.

If you are a “U.S. Purchaser”, complete and sign the certification that starts
on page 13. A “U.S. Purchaser” is (a) any “U.S. person” as defined in Regulation
S under United States federal securities laws, (b) any person purchasing
securities on behalf of any “U.S. Person” or any person in the United States,
(c) any person that receives or received an offer of the securities while in the
United States, (d) any person that is in the United States at the time the
purchaser’s buy order was made or this subscription agreement was executed or
delivered. “U.S. person” includes but is not limited to (i) any natural person
resident in the United States; (ii) any partnership or corporation organized or
incorporated under the laws of the United States; (iii) any partnership or
corporation organized outside the United States by a U.S. person principally for
the purpose of investing in securities not registered under the U.S. Securities
Act of 1933, unless it is organized or incorporated, and owned, by accredited
investors who are not natural persons, estates or trusts; (iv) any estate or
trust of which any executor or administrator or trustee is a U.S. person.


--------------------------------------------------------------------------------

This is page 1 of 1 pages of a subscription agreement and related appendices,
acknowledgements, provisions and forms. Collectively, these pages together are
referred to as the “Subscription Agreement”.

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

TO: LEXARIA CORP., (the “Issuer”), of 950 – 1130 West Pender Street, Vancouver,
BC V6E 4A4

Subject and pursuant to the terms set out in the Terms on pages 10 to 12, the
General Provisions on pages 18 to 26 and the other appendices, acknowledgements,
provisions and forms attached which are hereby incorporated by reference, the
undersigned purchaser (the “Purchaser”) hereby irrevocably subscribes for, and
on Closing will purchase from the Issuer, the following securities at the
following price:

____________________Units US$0.15 Unit for a total purchase price of US$
_______________________________________________________   The Purchaser
currently owns, directly or indirectly, the following securities of the Issuer:
      [Check if applicable]                  The Purchaser is: [   ] an insider
of the Issuer [   ] a member of a Pro Group
                                                        [   ] a director,
officer or Promoter of the Issuer [   ] a Voting Holder (as defined herein)

The Purchaser directs the Issuer to issue, register and deliver the certificates
representing the Purchased Securities as follows:

REGISTRATION INSTRUCTIONS   DELIVERY INSTRUCTIONS             Name to appear on
certificate   Name and account reference, if applicable             Account
reference if applicable   Contact name             Address   Address            
    Telephone Number

EXECUTED by the Purchaser this _______ day of _____________, 2014. By executing
this Subscription Agreement, the Purchaser certifies that the Purchaser and any
beneficial purchaser for whom the Purchaser is acting is resident in the
jurisdiction shown as the “Address of Purchaser”.

    EXECUTION BY PURCHASER:       Accepted this _____ day of ________________,
2014   X     Signature of individual (if Purchaser is an individual)      
LEXARIA CORP.   X Per:   Authorized signatory (if Purchaser is not an
individual)             Authorized signatory   Name of Purchaser and/or
authorized signatory (please print)               Name of beneficial purchaser
for whom Purchaser is contracting (if applicable) (please print)                
Address of Purchaser (residence)                 Address of beneficial purchaser
(if applicable)                 Telephone number and e-mail address

The Issuer accepts the subscription as set forth above on the terms and
conditions contained in this Subscription Agreement.

--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, acknowledgements, provisions
and forms) Page 2 of 2 pages

FORM 45–106F4

[exhibit10-1x3x1.jpg]

To do so, send a notice to LEXARIA Corp. stating that you want to cancel your
purchase. You must send the notice before midnight on the 2nd business day after
you sign the agreement to purchase the securities. You can send the notice by
fax or email or deliver it in person to LEXARIA Corp. at its business address.
Keep a copy of the notice for your records.

Issuer Name and Address:  LEXARIA Corp.    950 – 1130 West Pender Street  
Vancouver, BC V6E 4A4             Fax:                       (604) 685-1602
E-mail:                                                       
bossbunka@gmail.com

You are buying Exempt Market Securities

They are called exempt market securities because two parts of securities law do
not apply to them. If an issuer wants to sell exempt market securities to you:

 * the issuer does not have to give you a prospectus (a document that describes
   the investment in detail and gives you some legal protections), and

 * the securities do not have to be sold by an investment dealer registered with
   a securities regulatory authority.

--------------------------------------------------------------------------------

There are restrictions on your ability to resell exempt market securities.
Exempt market securities are more risky than other securities.

For more information on the exempt market, call your local securities regulatory
authority:

British Columbia Securities Commission, (604) 899-6500, http://www.bcsc.bc.ca/

Alberta Securities Commission, (403) 297-6454, www.albertasecurities.com

Saskatchewan Financial Services Commission, (306) 787-5645, www.sfsc.gov.sk.ca

Manitoba Securities Commission, (204)945-2548, www.msc.gov.mb.ca

Autorité des marchés financiers, (514) 395-0337, www.lautorite.qc.ca

Contact information for other securities regulatory authorities are available at
www.securities-administrators.ca

The purchaser must sign two copies of this form. The purchaser and the issuer
must each receive a signed copy.

--------------------------------------------------------------------------------

ELIGIBLE INVESTOR FORM

(Capitalized terms not specifically defined in this Form have the meaning
ascribed to them in the Subscription Agreement to which this Form is attached.)

In connection with the execution of the Subscription Agreement to which this
Form is attached, the undersigned (the ”Purchaser”) represents and warrants to
the Issuer that the Purchaser satisfies one or more of the categories indicated
below (please place an “X” on the appropriate lines):

______ Category 1 a person whose


  (a)

net assets, alone or with a spouse, in the case of an individual, exceed
$400,000

        (b)

net income before taxes exceeded $75,000 in each of two (2) most recent calendar
years and who reasonably expects to exceed that income level in the current
calendar year, or

        (c)

net income before taxes, alone or with a spouse, in the case of an individual,
exceeded $125,000 in each of the two (2) most recent calendar years and who
reasonably expects to exceed that income level in the current calendar year


______ Category 2

a person of which a majority of the voting securities are beneficially owned by
eligible investors or a majority of the directors are eligible investors

    ______ Category 3

a general partnership of which all of the partners are eligible investors

    ______ Category 4

a limited partnership of which the majority of the general partners are eligible
investors

    ______ Category 5

a trust or estate in which all of the beneficiaries or a majority of the
trustees or executors are eligible investors

    ______ Category 6

an accredited investor

    ______ Category 7

a person described in section 2.5 of National Instrument 45-106 [Family, friends
and business associates]

    ______ Category 8

a person that has obtained advice regarding the suitability of the investment
and, if the person is resident in a jurisdiction of Canada, that advice has been
obtained from an eligibility adviser

The statements made in this Form are true and accurate as of the date of signing
and will be true and accurate as of the Closing Date. If any such
representations and warranties shall cease to be true and accurate at any time
prior to Closing, the purchaser will promptly notify the Issuer.

Dated ________________________________________2014.

  X   Signature of individual (if Purchaser is an individual)       X  
Authorized signatory (if Purchaser is not an individual)           Name of
Purchaser (please print)           Name of authorized signatory (please print)  
        Official capacity of authorized signatory (please print)


--------------------------------------------------------------------------------

For the purposes hereof:

  (a)

“accredited investor” has the same meaning as in National Instrument 45-106;

            (b)

“eligibility adviser” means

            (i)

a person that is registered as an investment dealer or in an equivalent category
of registration under the securities legislation of the jurisdiction of a
purchaser and authorized to give advice with respect to the type of security
being distributed; and

            (ii)

in Saskatchewan or Manitoba, also means a lawyer who is a practicing member in
good standing with a law society of a jurisdiction of Canada or a public
accountant who is a member in good standing of an institute or association of
chartered accountants, certified general accountants or certified management
accountants in a jurisdiction of Canada provided that the lawyer or public
accountant must not

            (A)

have a professional, business or personal relationship with the issuer, or any
of its directors, executive officers, founders or control persons, and

            (B)

have acted for or been retained personally or otherwise as an employee,
executive officer, director, associate or partner of a person that has acted for
or been retained by the issuer or any of its directors, executive officers,
founders or control persons within the previous 12 months; and

            (c)

“eligible investor” means a person who meets the criteria in any of the above
categories.


--------------------------------------------------------------------------------

ACCREDITED INVESTOR FORM

(Capitalized terms not specifically defined in this Form have the meaning
ascribed to them in the Subscription Agreement to which this Form is attached.)

In connection with the execution of the Subscription Agreement to which this
Form is attached, the undersigned (the “Purchaser”) represents and warrants to
the Issuer that the Purchaser satisfies one or more of the categories indicated
below (please place an “X” on the appropriate lines):

______Category 1

a Canadian financial institution, or a Schedule III bank

    ______Category 2

the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada)

    ______Category 3

a subsidiary of any person referred to in Category 1 or 2, if the person owns
all of the voting securities of the subsidiary, except the voting securities
required by law to be owned by directors of that subsidiary

    ______Category 4

a person registered under the securities legislation of a jurisdiction of Canada
as an adviser or dealer, other than a person registered solely as a limited
market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador)

    ______Category 5

an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada as a representative of a person referred to in
Category 4

    ______Category 6

the Government of Canada or a jurisdiction of Canada, or any crown corporation,
agency or wholly owned entity of the Government of Canada or a jurisdiction of
Canada

    ______Category 7

a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l’ile de
Montreal or an intermunicipal management board in Québec

    ______Category 8

any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government

    ______Category 9

a pension fund that is regulated by either the Office of the Superintendent of
Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada

    _____Category 10

an individual who, either alone or with a spouse, beneficially owns, directly or
indirectly, financial assets having an aggregate realizable value that before
taxes, but net of any related liabilities, exceeds $1,000,000

    _____Category 11

an individual whose net income before taxes exceeded $200,000 in each of the two
(2) most recent calendar years or whose net income before taxes combined with
that of a spouse exceeded $300,000 in each of the two (2) most recent calendar
years and who, in either case, reasonably expects to exceed that net income
level in the current calendar year

    _____Category 12

an individual who, either alone or with a spouse, has net assets of at least
$5,000,000

    _____Category 13

a person, other than an individual or investment fund, that has net assets of at
least $5,000,000 as shown on its most recently prepared financial statements

    _____Category 14

an investment fund that distributes or has distributed its securities only to


  (a)

a person that is or was an accredited investor at the time of the distribution;

        (b)

a person that acquires or acquired securities in the circumstances referred to
in sections 2.10 of National Instrument 45-106 [Minimum amount investment], and
2.19 of National Instrument 45-106 [Additional investment in investment funds];
or

        (c)

a person described in paragraph (a) or (b) that acquires or acquired securities
under section 2.18 of National Instrument 45-106 [Investment fund reinvestment]


--------------------------------------------------------------------------------


_____ Category 15

an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Quebec,
the securities regulatory authority, has issued a receipt

    _____ Category 16

a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be

    _____ Category 17

a person acting on behalf of a fully managed account managed by that person, if
that person


  (a)

is registered or authorized to carry on business as an adviser or the equivalent
under the securities legislation of a jurisdiction of Canada or a foreign
jurisdiction; and

        (b)

in Ontario, is purchasing a security that is not a security of an investment
fund


_____ Category 18

a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded

    _____ Category 19

an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in Categories 1 to 4 or Category 9 in form and function

    _____ Category 20

a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited

 

investors

    _____ Category 21

an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser

    _____ Category 22

a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Québec, the regulator as


  (a)

an accredited investor; or

        (b)

an exempt purchaser in Alberta or British Columbia after National Instrument
45-106 came into force

The statements made in this Form are true and accurate as of the date of signing
and will be true and accurate as of the Closing Date. If any such
representations and warranties shall cease to be true and accurate at any time
prior to Closing, the Purchaser will promptly notify the Issuer.

Dated ________________________________________ 2014.

  X   Signature of individual (if Purchaser is an individual)       X  
Authorized signatory (if Purchaser is not an individual)           Name of
Purchaser (please print)           Name of authorized signatory (please print)  
        Official capacity of authorized signatory (please print)


--------------------------------------------------------------------------------

For the purposes hereof:

  (a)

“accredited investor” means a person who meets the criteria in any of the above
categories;

        (b)

“Canadian financial institution” means:


  (i)

an association governed by the Cooperative Credit Associations Act (Canada) or a
central cooperative credit society for which an order has been made under
section 473(1) of that Act; or

        (ii)

a bank, loan corporation, trust company, trust corporation, insurance company,
treasury branch, credit union, caisse populaire, financial services cooperative,
or league that, in each case, is authorized by an enactment of Canada or a
jurisdiction of Canada to carry on business in Canada or a jurisdiction of
Canada;


  (c)

“eligibility adviser” means


  (i)

a person that is registered as an investment dealer or in an equivalent category
of registration under the securities legislation of the jurisdiction of a
purchaser and authorized to give advice with respect to the type of security
being distributed; and

        (ii)

in Saskatchewan or Manitoba, also means a lawyer who is a practicing member in
good standing with a law society of a jurisdiction of Canada or a public
accountant who is a member in good standing of an institute or association of
chartered accountants, certified general accountants or certified management
accountants in a jurisdiction of Canada provided that the lawyer or public
accountant must not:


  (A)

have a professional, business or personal relationship with the issuer, or any
of its directors, executive officers, founders or control persons, and

        (B)

have acted for or been retained personally or otherwise as an employee,
executive officer, director, associate or partner of a person that has acted for
or been retained by the issuer or any of its directors, executive officers,
founders or control persons within the previous 12 months;


  (d)

“financial assets” means


  (i)

cash,

        (ii)

securities, or

        (iii)

a contract of insurance, a deposit or an evidence of a deposit that is not a
security for the purposes of securities legislation;


  (e)

“fully managed account” means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client’s express consent to a
transaction;

        (f)

“investment fund” means a mutual fund or a non-redeemable investment fund, and,
for great certainty in British Columbia, includes an employee venture capital
corporation and a venture capital corporation as such terms are defined in
National Instrument 81-106 Investment Fund Continuous Disclosure;

        (g)

“non-redeemable investment fund” means an issuer:


  (i)

whose primary purpose is to invest money provided by its securityholders;

        (ii)

that does not invest


  (A)

for the purpose of exercising or seeking to exercise control of an issuer, other
than an issuer that is a mutual fund or a non-redeemable investment fund, or

        (B)

for the purpose of being actively involved in the management of any issuer in
which it invests, other than an issuer that is a mutual fund or a non-redeemable
investment fund, and


  (iii)

that is not a mutual fund;


  (h)

“person” includes


  (i)

an individual;

        (ii)

a corporation;

        (iii)

a partnership, trust, fund and an association, syndicate, organization or other
organized group of persons, whether incorporated or not; and

        (iv)

an individual or other person in that person’s capacity as a trustee, executor,
administrator or personal or other legal representative;


  (i)

“related liabilities” means


  (i)

liabilities incurred or assumed for the purpose of financing the acquisition or
ownership of financial assets, or

        (ii)

liabilities that are secured by financial assets;


  (j)

“Schedule III bank” means an authorized foreign bank named in Schedule III of
the Bank Act (Canada);


--------------------------------------------------------------------------------


  (k)

“spouse” means, an individual who,

          (i)

is married to another individual and is not living separate and apart within the
meaning of the Divorce Act (Canada), from the other individual,

          (ii)

is living with another individual in a marriage-like relationship, including a
marriage-like relationship between individuals of the same gender, or

          (iii)

in Alberta, is an individual referred to in paragraph (i) or (ii), or is an
adult interdependent partner within the meaning of the Adult Interdependent
Relationships Act (Alberta); and (l) “subsidiary” means an issuer that is
controlled directly or indirectly by another issuer and includes a subsidiary of
that subsidiary.


--------------------------------------------------------------------------------

TERMS

Reference date of this Subscription Agreement August 7, 2014 (the “Agreement
Date”)

The Offering

The Issuer

LEXARIA CORP.

    Offering

The offering (the “Offering”) consists of an aggregate of up to 6,000,000 units
of the Issuer (the “Units”)

    Purchased Securities

The “Purchased Securities” are Units. Each Unit consists of one previously
unissued common share, as presently constituted (a “Share”) and one non-
transferable common share purchase warrant (each warrant, a “Warrant”) of the
Issuer. One Warrant will entitle the holder, on exercise, to purchase one
additional common share of the Issuer (a “Warrant Share”) at a price of US$0.25
per Warrant Share at any time until the close of business on the day which is 18
months from the date of issue of the Warrant.

    Total amount

Up to US $900,000

    Price

US$0.15 per Unit

    Fees

The Issuer, in its sole discretion, may pay finder's fees to certain arm's
length parties (the "Finders") in connection with the completion of the Offering
and in accordance with application securities laws. Such finder's fee will be
equal to 6% of the aggregate subscription proceeds realized from the sale of the
Units by the respective Finder, payable in cash only, and broker’s Warrants
equal to 6% of the aggregate Units sold by the applicable Finder. Each broker’s
warrant will be exercisable into one single common Share (a “Warrant Share”) at
a price of US$0.25 per Warrant Share for a period of eighteen (18) months
following closing of the Offering.

    Warrants

The Warrants will be issued and registered in the name of the purchasers or
their nominees. The Warrants will be non-transferable subject to resale
restrictions and legends.

   

The certificates representing the Warrants will, among other things, include
provisions for the appropriate adjustment in the class, number and price of the
Warrant Shares issued upon exercise of the Warrants upon the occurrence of
certain events, including any subdivision, consolidation or reclassification of
the Issuer’s common shares, the payment of stock dividends and the amalgamation
of the Issuer.

   

In the event that the Issuer’s common shares, at any time after 6 months and 1
day have elapsed from the issuance of the Warrants, as listed on a Principal
Canadian Market – currently the Canadian Securites Exchange under the symbol
“LXX” has been at or above CDN$0.60 for a period of 20 consecutive trading days,
the Issuer may, within five (5) days thereafter issue to the Warrant holders a
written notice advising of the accelerated expiry of the Warrants. Such written
notice shall identify in reasonable detail the particulars of the acceleration
event and identify the date (the "Warrant Accelerated Expiry Date") set for
accelerated expiry, which in no event shall be less than 30 days after the
mailing date of the written notice. For greater certainty, all Warrants shall
expire and be of no further force or effect as of 4:30 pm (Pacific Time) on the
Warrant Accelerated Expiry Date.


--------------------------------------------------------------------------------


Selling Jurisdictions

The Units may be sold in the provinces of Canada and in certain overseas
jurisdictions as the Issuer may determine and in the United States in accordance
with available exemptions (the “Selling Jurisdictions”).

    Exemptions

The Offering will be made in accordance with the following exemptions from the
prospectus requirements:


  (a)

the “accredited investor” exemption found in section 2.3 of National Instrument
45-106 Prospectus and Registration Exemptions;

        (b)

the “minimum amount investment ($150,000)” exemption found in section 2.10 of
National Instrument 45-106 Prospectus and Registration Exemptions;

        (c) the “offshore” exemption found in BC Instrument 72-503 Distributions
outside British Columbia; and         (d)

in the United States, Rule 506 of Regulation D and/or section 4(2) of the United
States Securities Act of 1933, as amended.


Resale restrictions and legends

The Purchased Securities will be subject to hold periods of four months for
certain jurisdictions and six months for certain other jurisdictions, all of
which starts to run on Closing. The Purchaser acknowledges that the certificates
representing the Purchased Securities will bear legends in substantially the
following form:

“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE [insert the date that is four months and a day
after the distribution date.]” “THE SECURITIES REPRESENTED HEREBY HAVE BEEN
OFFERED IN AN OFFSHORE TRANSACTION TO A PERSON WHO IS NOT A U.S. PERSON (AS
DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT. DELIVERY OF THIS CERTIFICATE MAY NOT
CONSTITUTE GOOD DELIVERY IN SETTLEMENT OF TRANSACTIONS ON STOCK EXCHNAGES IN
CANADA.”

--------------------------------------------------------------------------------

Certificates representing Purchased Securities issued to U.S. Purchasers will
bear additional legends as set forth in the “Certification of US Purchaser”.

   

Purchasers are advised to consult with their own legal counsel or advisors to
determine the resale restrictions that may be applicable to them.

    Closing Date

Payment to the Issuer for, and delivery of, the Units is scheduled to occur on
SEPTEMBER 3, 2014 at 11 AM, for closing on SEPTEMBER 5, 2014 at 11AM, or on such
other date or dates as may be determined by the Issuer (the “Closing Date”).

    Additional definitions

In the Subscription Agreement, the following words have the following meanings
unless otherwise indicated:


  (a)

“Purchased Securities” means the Units purchased under this Subscription
Agreement;

        (b)

“Securities” means the Shares, the Warrants and the Warrant Shares;

        (c)

“Warrants”, as defined above, includes the certificates representing the
Warrants.

The Issuer

Jurisdiction of organization The Issuer is incorporated under the laws of the
State of Nevada.    

Stock exchange listings

The common shares of the Issuer are listed on the Canadian Securities Exchange
(the “Exchange”) and also available to be traded on the US OTC Bulletin Board.

End of Terms

--------------------------------------------------------------------------------

PROVISIONS APPLICABLE TO A UNITED STATES PURCHASER

CERTIFICATION OF U.S. PURCHASER

NOTE: the provisions on this page are applicable ONLY if the Purchaser is in the
United States or is a “U.S. person” as defined in Regulation S under the United
States Securities Act of 1933, as amended.

(Capitalized terms not specifically defined in this Certification have the
meaning ascribed to them in the Subscription Agreement to which this Schedule is
attached.)

In connection with the execution of the Subscription Agreement to which this
Schedule is attached, the undersigned (the “Purchaser”) represents and warrants
to the Issuer that:

  1.

It has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of an investment in the Securities
and it is able to bear the economic risk of loss of its entire investment.

        2.

The Issuer has provided to it the opportunity to ask questions and receive
answers concerning the terms and conditions of the offering and it has had
access to such information concerning the Issuer as it has considered necessary
or appropriate in connection with its investment decision to acquire the
Securities.

        3.

It is acquiring the Securities for its own account, for investment purposes only
and not with a view to any resale, distribution or other disposition of the
Securities in violation of the United States securities laws.

        4.

It understands the Securities have not been and will not be registered under the
United States Securities Act of 1933, as amended (the “1933 Act”) or the
securities laws of any state of the United States and that the sale contemplated
hereby is being made in reliance on an exemption from such registration
requirements.

        5.

If the Purchaser is an individual (that is, a natural person and not a
corporation, partnership, trust or other entity), then it satisfies one or more
of the categories indicated below (please place an “X” on the appropriate
lines):


  _____________________

A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the date of this Certification exceeds US $1,000,000
excluding the value of such person’s primary residence;

        _____________________

A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;


  6.

If the Purchaser is a corporation, partnership, trust or other entity), then it
satisfies one or more of the categories indicated below (please place an “X” on
the appropriate lines):


_____________________

An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of US $5,000,000;

      _____________________

A trust that (a) has total assets in excess of US $5,000,000, (b) was not formed
for the specific purpose of acquiring the Securities and (c) is directed in its
purchases of securities by a person who has such knowledge and experience in
financial and business matters that he/she is capable of evaluating the merits
and risks of an investment in the Securities;


--------------------------------------------------------------------------------

NOTE: the provisions on this page are applicable ONLY if the Purchaser is in the
United States or is a “U.S. person” as defined in Regulation S under the United
States Securities Act of 1933, as amended.

  _____________________ An investment company registered under the Investment
Company Act of 1940 or a business development company as defined in Section
2(a)(48) of that Act;         _____________________ A Small Business Investment
Company licensed by the U.S. Small Business Administration under Section 301(c)
or (d) of the Small Business Investment Act of 1958;        
_____________________ A private business development company as defined in
Section 202(a)(22) of the Investment Advisors Act of 1940; or        
_____________________ An entity in which all of the equity owners satisfy the
requirements of one or more of the foregoing categories.


7.

It has not purchased the Securities as a result of any form of general
solicitation or general advertising, including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media or
broadcast over radio, internet, television or other form of telecommunications,
or any seminar or meeting whose attendees have been invited by general
solicitation or general advertising.

      8.

If it decides to offer, sell or otherwise transfer any of the Securities, it
will not offer, sell or otherwise transfer any of such Securities directly or
indirectly, unless:

      (a)

the sale is to the Issuer;

      (b)

the sale is made outside the United States in a transaction meeting the
requirements of Rule 904 of Regulation S under the 1933 Act and in compliance
with applicable local laws and regulations;

      (c)

the sale is made pursuant to the exemption from the registration requirements
under the 1933 Act provided by Rule 144 thereunder and in accordance with any
applicable state securities or “blue sky” laws; or

      (d)

the Securities are sold in a transaction that does not require registration
under the 1933 Act or any applicable state laws and regulations governing the
offer and sale of securities; and

      (e)

it has prior to such sale pursuant to subsection (c) or (d) furnished to the
Issuer an opinion of counsel reasonably satisfactory to the Issuer.

      9.

The certificates representing the Securities (and any certificates issued in
exchange or substitution for the Securities) will bear a legend in substantially
the form as follows:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”). THE
HOLDER HEREOF, BY PURCHASING SUCH SECURITIES, AGREES FOR THE BENEFIT OF THE
COMPANY THAT SUCH SECURITIES MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED ONLY
(A) TO THE COMPANY; (B) OUTSIDE THE UNITED STATES IN ACCORDANCE WITH RULE 904 OF
REGULATION S UNDER THE U.S. SECURITIES ACT OR (C) IN ACCORDANCE WITH THE
EXEMPTION FROM REGISTRATION UNDER THE U.S. SECURITIES ACT PROVIDED BY RULE 144
THEREUNDER, IF AVAILABLE, AND IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES
LAWS; OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE U.S.
SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAWS, AND, IN THE CASE OF
PARAGRAPH (C) OR (D), THE SELLER FURNISHES TO THE CORPORATION AN OPINION OF
COUNSEL OF RECOGNIZED STANDING IN FORM AND SUBSTANCE SATISFACTORY TO THE
CORPORATION TO SUCH EFFECT. DELIVERY OF THIS CERTIFICATE MAY NOT CONSTITUTE GOOD
DELIVERY IN SETTLEMENT OF TRANSACTIONS ON STOCK EXCHANGES IN CANADA.”

--------------------------------------------------------------------------------

NOTE: the provisions on this page are applicable ONLY if the Purchaser is in the
United States or is a “U.S. person” as defined in Regulation S under the United
States Securities Act of 1933, as amended.

Delivery of certificates bearing such a legend may not constitute “good
delivery” in settlement of transactions on Canadian stock exchanges or
over-the-counter markets. If the Issuer is a “foreign issuer” with no
“substantial U.S. market interest” (all within the meaning of Regulation S under
the 1933 Act) at the time of sale, a new certificate, which will constitute
“good delivery”, will be made available to the Purchaser upon provision by the
Purchaser of a declaration in the form attached as Appendix “A” together with
such other evidence of the availability of an exemption as the Issuer or its
transfer agent may reasonably require.

Certificates representing Warrants, and all certificates issued in exchange
therefore or in substitution thereof, shall bear the following legend in
substantially the following form:

“THIS WARRANT AND THE SECURITIES DELIVERABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S.
SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES. THIS
WARRANT MAY NOT BE EXERCISED BY OR ON BEHALF OF A “U.S. PERSON” OR A PERSON IN
THE UNITED STATES UNLESS THE WARRANT AND THE UNDERLYING SECURITIES HAVE BEEN
REGISTERED UNDER THE U.S. SECURITIES ACT AND THE APPLICABLE SECURITIES
LEGISLATION OF ANY SUCH STATE OR AN EXEMPTION FROM SUCH REGISTRATION
REQUIREMENTS IS AVAILABLE. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY
REGULATION S UNDER THE U.S. SECURITIES ACT.”

10.

It understands and agrees that there may be material tax consequences to the
Purchaser of an acquisition or disposition of the Securities. The Issuer gives
no opinion and makes no representation with respect to the tax consequences to
the Purchaser under United States, state, local or foreign tax law of the
undersigned’s acquisition or disposition of such Securities, in particular, no
determination has been made whether the Issuer will be a “passive Foreign
investment company” (“PFIC”) within the meaning of Section 1291 of the United
States Internal Revenue Code.

    11.

It understands and agrees that the financial statements of the Issuer may have
been prepared in accordance with Canadian generally accepted accounting
principles, which differ in some respects from United States generally accepted
accounting principles, and thus may not be comparable to financial statements of
United States companies.

    12.

It consents to the Issuer making a notation on its records or giving
instructions to any transfer agent of the Issuer in order to implement the
restrictions on transfer set forth and described in this Certification and the
Subscription Agreement.

    13.

It is resident in the United States of America, its territories and possessions
or any state of the United States or the District of Columbia (collectively the
“United States”), a “U.S. Person” as such term is defined in Regulation S of the
1933 Act or was in the United States at the time the securities were offered or
the Subscription Agreement was executed.

    14.

It understands that the Securities are “restricted securities” under applicable
federal securities laws and that the 1933 Act and the rules of the SEC provide
in substance that the Purchaser may dispose of the Securities only pursuant to
an effective registration statement under the 1933 Act or an exemption
therefrom, and, other than as set out herein, the Purchaser understands that the
Issuer has no obligation to register any of the Securities or to take action so
as to permit sales pursuant to the 1933 Act (including Rule 144 thereunder).
Accordingly, the Purchaser understands that absent registration, under the rules
of the SEC, the Purchaser may be required to hold the Securities indefinitely or
to transfer the Securities in “private placements” which are exempt from
registration under the 1933 Act, in which event the transferee will acquire
“restricted securities” subject to the same limitations as in the hands of the
Purchaser. As a consequence, the Purchaser understands that it must bear the
economic risks of the investment in the Securities for an indefinite period of
time.


--------------------------------------------------------------------------------

NOTE: the provisions on this page are applicable ONLY if the Purchaser is in the
United States or is a “U.S. person” as defined in Regulation S under the United
States Securities Act of 1933, as amended.

15.

It has no intention to distribute, and shall not transfer, either directly or
indirectly any of the Securities to any person within the United States or to
U.S. persons, as defined in Regulations S (a “US Person”) except pursuant to an
effective registration statement under the 1933 Act, or an exemption therefrom.

    16.

It has no intention to distribute, and shall not transfer, either directly or
indirectly any of the Securities to any person within the United States or to
U.S. persons, as defined in Regulations S (a “US Person”) except pursuant to an
effective registration statement under the 1933 Act, or an exemption therefrom.

The statements made in this Certification are true and accurate to the best of
my information and belief and I will promptly notify the Issuer of any changes
in the answers.

ONLY U.S. PURCHASERS NEED COMPLETE AND SIGN

Dated _____________________________, 2014

  X   Signature of individual (if Purchaser is an individual)       X  
Authorized signatory (if Purchaser is not an individual)           Name of
Purchaser (please print)           Name of authorized signatory (please print)  
        Official capacity of authorized signatory (please print)


--------------------------------------------------------------------------------

APPENDIX “A”

Declaration for removal of legend (To Be Completed at Time of FUTURE Legend
Removal)

TO: Olympia Trust Company as registrar and transfer agent for the common shares
of LEXARIA CORP. (the “Company”).

The undersigned (A) acknowledges that the sale of the common shares represented
by certificate number _______________, to which this declaration relates, is
being made in reliance on Rule 904 of Regulation S under the United States
Securities Act of 1933, as amended (the “1933 Act”), and (B) certifies that (1)
the undersigned is not an “affiliate” (as defined in Rule 405 under the 1933
Act) of the Company; (2) the offer of such securities was not made to a person
in the United States and either (a) at the time the buy order was originated,
the buyer was outside the United States, or the seller and any person acting on
its behalf reasonably believe that the buyer was outside the United States, or
(b) the transaction was executed on or through the facilities of a designated
offshore securities market within the meaning of Rule 902(b) under the 1933 Act,
and neither the seller nor any person acting on its behalf knows that the
transaction has been prearranged with a buyer in the United States; (3) neither
the seller nor any person acting on its behalf engaged in any directed selling
efforts in connection with the offer and sale of such securities; and (4) the
sale is bona fide and not for the purpose of “washing off” the resale
restrictions imposed because the securities are “restricted securities” (as that
term is defined in Rule 144(a)(3) under the 1933 Act); (5) the seller does not
intend to replace such securities with fungible unrestricted securities; and (6)
the contemplated sale is not a transaction, or part of a series of transactions,
which, although in technical compliance with Regulation S, is part of a plan or
scheme to evade the registration provisions of the 1933 Act. Terms used herein
have the meanings given to them by Regulation S under the 1933 Act.

By: __________________________________     Dated: ____________________________

Signature

Name (please print)

Affirmation by Seller’s Broker-Dealer

We have read the foregoing representations of our customer,
_________________________ (the “Seller”) dated _______________________, with
regard to the sale, for such Seller’s account, of the common shares represented
by certificate number ______________ of the Company described therein, and we
hereby affirm that, to the best of our knowledge and belief, the facts set forth
therein are full, true and correct.

__________________________________________


Name of Firm

By: _______________________________________

Authorized officer

Date: _____________________________________

--------------------------------------------------------------------------------

GENERAL PROVISIONS

1 DEFINITIONS

1.1        In the Subscription Agreement (including the first (cover) page, the
Terms on pages 10 to 12, the General Provisions on pages 18 to 26 and the other
appendices, acknowledgements, provisions and forms incorporated by reference),
the following words have the following meanings unless otherwise indicated:

  (a)

“1933 Act” means the United States Securities Act of 1933, as amended;

        (b)

“Applicable Legislation” means, as applicable, the securities laws, regulations,
rules, rulings and orders in the Selling Jurisdictions in Canada and in
jurisdictions where the Issuer is a reporting issuer and all applicable
administrative policy statements issued by the securities regulatory authorities
in each of the Selling Jurisdictions in Canada and in jurisdictions where the
Issuer is a reporting issuer together with the applicable rules and policies of
the Exchange;

        (c)

“Closing” means the completion of the sale and purchase of the Purchased
Securities;

        (d)

“Closing Date” has the meaning assigned in the Terms;

        (e)

“Commissions” means the securities regulatory authorities in each of the Selling
Jurisdictions in Canada and in jurisdictions where the Issuer is a reporting
issuer;

        (f)

“Exchange” has the meaning assigned in the Terms;

        (g)

“Final Closing” means the last closing under the Private Placement;

        (h)

“General Provisions” means those portions of the Subscription Agreement headed
“General Provisions” and contained on pages 18 to 26;

        (i)

“Personal Information” means any information about an identifiable individual,
and includes information provided by the Purchaser in this Subscription
Agreement;

        (j)

“Private Placement” means the offering of the Purchased Securities on the terms
and conditions of the Agency Agreement and this Subscription Agreement;

        (k)

“Purchased Securities” has the meaning assigned in the Terms;

        (l)

“Regulation S” means Regulation S promulgated under the 1933 Act;

        (m)

“Regulatory Authorities” means the Commissions and the Exchange;

        (n)

“Securities” has the meaning assigned in the Terms;

        (o)

“Selling Jurisdictions” has the meaning assigned in the Terms;

        (p)

“Subscription Agreement” means the first (cover) page, the Terms on pages 10 to
12, the General Provisions on pages 18 to 26 and the other appendices,
acknowledgements, provisions and forms incorporated by reference;

        (q)

“Terms” means those portions of the Subscription Agreement headed “Terms” and
contained on pages 10 to 12; and

1.2        In the Subscription Agreement, the following terms have the meanings
defined in Regulation S: “U.S. Person” and “United States”.

--------------------------------------------------------------------------------

1.3        In the Subscription Agreement, unless otherwise specified, currencies
are indicated in Canadian dollars.

1.4        In the Subscription Agreement, other words and phrases that are
capitalized have the meaning assigned in the Subscription Agreement.

2 REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

2.1        Acknowledgements concerning the Private Placement

The Purchaser acknowledges that:

  (a)

no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Securities;

        (b)

there is no government or other insurance covering the Securities;

        (c)

there are risks associated with the purchase of the Securities and the Purchaser
is knowledgeable or experienced in business and financial matters and is capable
of evaluating the merits and risks of an investment in the Purchased Securities
and is capable of bearing the economic risk of the investments;

        (d)

there are restrictions on the Purchaser’s ability to resell the Securities and
it is the responsibility of the Purchaser to find out what those restrictions
are and to comply with them before selling the Securities;

        (e)

the Issuer has advised the Purchaser that the Issuer is relying on an exemption
from the requirements to provide the Purchaser with a prospectus and to sell
securities through a person registered to sell securities under the Applicable
Legislation and, as a consequence of acquiring securities pursuant to this
exemption, certain protections, rights and remedies provided by the Applicable
Legislation, including, in most circumstances, statutory rights of rescission or
damages, will not be available to the Purchaser;

        (f)

no prospectus has been or is intended to be filed by the Issuer with the
Commissions in connection with the issuance of the Purchased Securities, the
issuance is intended to be exempted from the prospectus and registration
requirements of the Applicable Legislation and as a consequence of acquiring the
Purchased Securities pursuant to these exemptions:


  (i)

the Purchaser is restricted from using most of the civil remedies available
under the Applicable Legislation;

        (ii)

the Purchaser may not receive information that would otherwise be required to be
provided to the Purchaser under the Applicable Legislation; and

        (iii)

the Issuer is relieved from certain obligations that would otherwise apply under
the Applicable Legislation;


  (g)

the Securities have not been registered under the 1933 Act and may not be
offered or sold in the United States unless registered under the 1933 Act and
the securities laws of all applicable states of the United States or an
exemption from such registration requirements is available, and the Issuer has
no obligation or present intention of filing a registration statement under the
1933 Act in respect of the Purchased Securities or any of the Securities; and

        (h)

the Purchaser acknowledges that the Issuer’s counsel is acting as counsel to the
Issuer and not as counsel to the Purchaser.


2.2

Representations by all Purchasers


--------------------------------------------------------------------------------

The Purchaser represents and warrants to the Issuer that, as at the Agreement
Date and as at the Closing Date:

  (a)

if the Purchaser is a resident of Canada, the Purchaser complies with one of the
following:


  (i)

the Purchaser is purchasing as principal or is deemed to be purchasing as
principal in accordance with Applicable Legislation and meets the definition of
“accredited investor” as such term is defined under National Instrument 45-106
Prospectus and Registration Exemptions and has completed and signed the
Accredited Investor Form which begins on page 6; or

        (ii)

the Purchaser is purchasing as principal and has purchased that number of
Purchased Securities having an acquisition cost to the Purchaser of not less
than $150,000 to be paid in cash on the Closing Date; or

        (iii)

if the Purchaser is a resident of a province or territory other than Ontario,
the Purchaser has completed and signed the Risk Acknowledgement Form which
begins on page 2 and if the Purchaser is a resident of Alberta, Saskatchewan,
Manitoba, Yukon, Northwest Territories, Nunavut, Prince Edward Island or Québec
the Purchaser has completed the “Eligible Investor Form” that begins on page 4
if the Purchaser is purchasing Purchased Securities for an aggregate acquisition
of more than $10,000;


  (b)

the Purchaser is not a person created or used solely to purchase or hold
securities in order to comply with an exemption from the prospectus requirements
of Applicable Legislation and if the Purchaser is not an individual, it
pre-existed the Offering and has a bona fide purpose other than investment in
the Purchased Securities;

        (c)

in the case of the purchase by the Purchaser of the Purchased Securities as
agent or trustee for any principal, the Purchaser is the duly authorized trustee
or agent of such beneficial purchaser with due and proper power and authority to
execute and deliver, on behalf of each such beneficial purchaser, this
Subscription Agreement and all other documentation in connection with the
purchase of the Purchased Securities hereunder, to agree to the terms and
conditions herein and therein set out and to make the representations,
warranties, acknowledgements and covenants herein and therein contained, all as
if each such beneficial purchaser were the Purchaser and is subscribing as
principal for its own account and not for the benefit of any other person for
investment only and not for resale and the Purchaser’s actions as trustee or
agent are in compliance with applicable law and the Purchaser and each
beneficial purchaser acknowledges that the Issuer may be required by law to
disclose to certain regulatory authorities the identity of each beneficial
purchaser of Purchased Securities for whom it may be acting;

        (d)

the Purchaser and any beneficial purchaser for whom it is acting is resident in
the jurisdiction set out on the execution page of this Subscription Agreement,
such address was not created and is not used solely for the purpose of acquiring
the Purchased Securities and the Purchaser was solicited to purchase in such
jurisdiction;

        (e)

the Purchaser has properly completed, executed and delivered the applicable
form(s) set forth on the cover page of this Agreement and such forms contain
information about the Purchaser that is true and accurate as of the date of
signing and will be true and correct as at the Closing Date;

        (f)

the Purchaser has not received, nor has the Purchaser requested, nor does the
Purchaser have any need to receive, any document describing the business and
affairs of the Issuer in order to assist the Purchaser in making an investment
decision in respect of the Purchased Securities and the Purchaser has not become
aware of any advertisement in printed media of general and regular paid
circulation, radio or television with respect to the distribution of the
Purchased Securities;

        (g)

no person has made to the Purchaser any written or oral representations:


  (i)

that any person will resell or repurchase the Securities;


--------------------------------------------------------------------------------


  (ii)

that any person will refund the purchase price of the Purchased Securities;

        (iii)

as to the future price or value of any of the Securities; or

        (iv)

that any of the Securities will be listed and posted for trading on a stock
exchange or that application has been made to list and post any of the
Securities for trading on any stock exchange other than the Shares and Warrant
Shares on the Exchange;


  (h)

if the Purchaser is:


  (i)

a corporation, the Purchaser is duly incorporated and is validly subsisting
under the laws of its jurisdiction of incorporation and has all requisite legal
and corporate power and authority to execute and deliver this Subscription
Agreement, to subscribe for the Purchased Securities as contemplated herein and
to carry out and perform its covenants and obligations under the terms of this
Subscription Agreement and the entering into of this Subscription Agreement and
the transactions contemplated hereby will not result in the violation of any of
the terms and provisions of any law applicable to, or the constating documents
of, the Purchaser or of any agreement, written or oral, to which the Purchaser
may be a party or by which the Purchaser is or may be bound;

        (ii)

a partnership, syndicate or other form of unincorporated organization, the
Purchaser has the necessary legal capacity and authority to execute and deliver
this Subscription Agreement and to observe and perform its covenants and
obligations hereunder and has obtained all necessary approvals in respect
thereof; or

        (iii)

an individual, the Purchaser has the legal capacity and competence to enter into
and to execute this Subscription Agreement and to observe and perform his or her
covenants and obligations hereunder;


  (i)

this subscription has not been solicited in any other manner contrary to the
Applicable Legislation or the 1933 Act;

        (j)

the Purchaser has been advised to consult its own legal and tax advisors with
respect to applicable resale restrictions and tax considerations, and it is
solely responsible for compliance with applicable resale restrictions and
applicable tax legislation;

        (k)

the Purchaser has no knowledge of a “material fact” or “material change” (as
those terms are defined in the Applicable Legislation) in the affairs of the
Issuer that has not been generally disclosed to the public, except knowledge of
this particular transaction;

        (l)

the offer made by this subscription is irrevocable (subject to the Purchaser’s
right to withdraw the subscription and to terminate the obligations as set out
in this Subscription Agreement) and requires acceptance by the Issuer and
approval of the Exchange;

        (m)

the Purchaser is not a “control person” of the Issuer as defined in the
Applicable Legislation, will not become a “control person” by virtue of this
subscription for the Securities and does not intend to act in concert with any
other person to form a control group of the Issuer;

        (n)

unless the Purchaser has executed the “Certification of U.S. Purchaser” that
begins on page 13:


  (i)

the offer was not made to the Purchaser when the Purchaser was in the United
States and, at the time the Purchaser’s buy order was made, the Purchaser was
outside the United States;

        (ii)

the current structure of this transaction and all transactions and activities
contemplated hereunder is not a scheme to avoid the registration requirements of
the 1933 Act;


--------------------------------------------------------------------------------


  (iii)

the Purchaser has no intention to distribute either directly or indirectly any
of the Securities in the United States, except in compliance with the 1933 Act;

        (iv)

the Purchaser is not a U.S. Person; and

        (v)

the Purchaser is not and will not be purchasing Purchased Securities for the
account or benefit of any U.S. Person;


  (o)

if the Purchaser is a resident of an International Jurisdiction (which is
defined herein to mean a country other than Canada or the United States), then
the Purchaser on its own behalf and, if applicable on behalf of others for whom
it is hereby acting that:


  (i)

the Purchaser is knowledgeable of, or has been independently advised as to, the
International Securities Laws (which is defined herein to mean, in respect of
each and every offer or sale of Purchased Securities, any securities laws having
application to the Purchaser and the Private Placement other than the laws of
Canada and the United States and all regulatory notices, orders, rules,
regulations, policies and other instruments incidental thereto) which would
apply to this subscription, if any;

        (ii)

the Purchaser is purchasing the Purchased Securities pursuant to an applicable
exemption from any prospectus, registration or similar requirements under the
International Securities Laws of that International Jurisdiction, or, if such is
not applicable, the Purchaser is permitted to purchase the Purchased Securities
under the International Securities Laws of the International Jurisdiction
without the need to rely on exemptions;

        (iii)

the subscription by the Purchaser does not contravene any of the International
Securities Laws applicable to the Purchaser and the Issuer and does not give
rise to any obligation of the Issuer to prepare and file a prospectus or similar
document or to register the Securities or to be registered with any governmental
or regulatory authority;

        (iv)

the International Securities Laws do not require the Issuer to make any filings
or seek any approvals of any kind whatsoever from any regulatory authority of
any kind whatsoever in the International Jurisdiction; and

        (v)

the Securities are being acquired for investment purposes only and not with a
view to resale and distribution, and the distribution of the Securities to the
Purchaser by the Issuer complies with all International Securities Laws;


  (p)

this Subscription Agreement has been duly executed and delivered by the
Purchaser and constitutes a legal, valid and binding agreement of the Purchaser
enforceable against the Purchaser;

        (q)

the Purchaser has been independently advised as to the applicable hold period
imposed in respect of the Securities by securities legislation in the
jurisdiction in which the Purchaser resides and confirms that no representation
has been made respecting the applicable hold periods for the Securities and
acknowledges that the hold period indicated in the Terms does not constitute
such representation and is aware of the risks and other characteristics of the
Securities and of the fact that the Purchaser may not be able to resell the
Securities except in accordance with the applicable securities legislation and
regulatory policies;

        (r)

the Purchaser is capable of assessing the proposed investment as a result of the
Purchaser’s financial and business experience or as a result of advice received
from a registered person other than the Issuer or any affiliates of the Issuer;

        (s)

if required by applicable securities legislation, policy or order or by any
securities commission, stock exchange or other regulatory authority, the
Purchaser will execute, deliver, file and otherwise assist the Issuer in filing,
such reports, undertakings and other documents with respect to the issuance of
the Securities as may be required; and


--------------------------------------------------------------------------------


(t)

the funds representing the aggregate subscription price for the Purchased
Securities which will be advanced by the Purchaser hereunder will not represent
proceeds of crime for the purposes of the Proceeds of Crime (Money Laundering)
and Terrorist Financing Act (Canada) and the Purchaser acknowledges that the
Issuer may in the future be required by law to disclose the Purchaser’s name and
other information relating to this Subscription Agreement and the Purchaser’s
subscription hereunder, on a confidential basis, pursuant to such Act. To the
best of its knowledge: (a) none of the subscription funds to be provided by the
Purchaser (i) have been or will be derived from or related to any activity that
is deemed criminal under the law of Canada, the United States, or any other
jurisdiction, or (ii) are being tendered on behalf of a person or entity who has
not been identified to the Purchaser; and (b) the Purchaser shall promptly
notify the Issuer if the Purchaser discovers that any of such representations
ceases to be true, and to provide the Issuer with appropriate information in
connection therewith.

2.3        Reliance, indemnity and notification of changes

The representations and warranties in the Subscription Agreement (including the
first (cover) page, the Terms on pages 10 to 12, the General Provisions on pages
18 to 26 and the other appendices, acknowledgements, provisions and forms
incorporated by reference) are made by the Purchaser with the intent that they
be relied upon by the Issuer in determining its suitability as a purchaser of
Purchased Securities, and the Purchaser hereby agrees to indemnify the Issuer
against all losses, claims, costs, expenses and damages or liabilities which any
of them may suffer or incur as a result of reliance thereon. The Purchaser
undertakes to notify the Issuer immediately of any change in any representation,
warranty or other information relating to the Purchaser set forth in the
Subscription Agreement (including the first (cover) page, the Terms on pages 10
to 12, the General Provisions on pages 18 to 26 and the other appendices,
acknowledgements, provisions and forms incorporated by reference) which takes
place prior to the Closing.

2.4        Survival of representations and warranties

The representations and warranties contained in this Section will survive the
Closing.

3    REPRESENTATIONS AND WARRANTIES OF THE ISSUER

By executing this Subscription Agreement, the Issuer represents, warrants and
covenants to the Purchaser, which representations, warranties and covenants will
be true and correct as of the Closing Date (as herein defined) with the same
force and effect as if made at and as of the Closing (and acknowledges that the
Purchaser is relying thereon) that:

  a)

The Issuer has been duly incorporated and organized and is a valid and
subsisting Issuer under the laws of the State of Nevada and is duly qualified to
carry on business in each jurisdiction wherein the carrying out of the
activities contemplated makes such qualifications necessary;

        b)

The shares which form a part of the Units will, upon issue and delivery, be
validly issued as fully paid and non-assessable.

        c)

The Issuer has the full corporate right, power and authority to execute this
Subscription Agreement, and to issue the Units to the Purchaser pursuant to the
terms of this Subscription Agreement

        d)

This Subscription Agreement constitutes a binding and enforceable obligation of
the Issuer, enforceable in accordance with its terms.

        e)

This Subscription has been given for valuable consideration and is irrevocable,
except with the written consent of the Issuer.

        f)

The Issuer has filed all forms, reports, documents and information required to
be filed by it, whether pursuant to applicable securities laws or otherwise,
with the Exchange (or one of its predecessors) or the applicable securities
regulatory authorities (the “Disclosure Documents”). As of the time the
Disclosure Documents were filed with the applicable securities regulators and on
SEDAR (System for Electronic Document Analysis and Retrieval) as applicable (or,
if amended or superseded by a filing prior to the date of this Agreement, then
on the date of such filing): (i) each of the Disclosure Documents complied in
all material respects with the requirements of the applicable securities laws;
and (ii) none of the Disclosure Documents contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.


--------------------------------------------------------------------------------


  g)

The financial statements of the Issuer contained in the Disclosure Documents :
(i) complied as to form in all material respects with the published rules and
regulations under the applicable securities laws; (ii) were reported in
accordance with United States generally accepted accounting principles or
International Financial Reporting Standards, as the case may be; and (iii)
present fairly the consolidated financial position of the Issuer and its
subsidiaries, if any, as of the respective dates thereof and the consolidated
results of operations of the Issuer and its subsidiaries, if any, for the
periods covered thereby.

        h)

There is no “material fact” or “material change” (as those terms are defined in
the Acts) in the affairs of the Issuer that has not been generally disclosed to
the public.

4    PERSONAL INFORMATION

The Purchaser provides its consent to:

  (a)

the disclosure of Personal Information by the Issuer to the Exchange, to the
Ontario Securities Commission and to any other applicable securities regulatory
authorities, the Issuer’s registrar and transfer agent, legal counsel and any
other party involved in the purchase and sale of the Purchased Securities;

        (b)

the collection, use and disclosure of Personal Information by the Exchange for
the purposes described in Appendix 1, or as otherwise identified by the
Exchange, from time to time; and

        (c)

the collection, use and disclosure of Personal Information by the Commissions
for the purposes described in Appendix 1.

5    ISSUER’S ACCEPTANCE

This Subscription Agreement, when executed by the Purchaser, and delivered to
the Issuer, will constitute a subscription for the Purchased Securities which
will not be binding on the Issuer until accepted by the Issuer by executing this
Subscription Agreement in the space provided on the face page(s) of this
Subscription Agreement and, notwithstanding the Agreement Date, if the Issuer
accepts the subscription by the Purchaser, this Subscription Agreement will be
entered into on the date of such execution by the Issuer.

6    CLOSING

6.1        The Purchaser acknowledges that, although Purchased Securities may be
issued to other purchasers under the Private Placement concurrently with the
Closing, there may be other sales of Purchased Securities under the Private
Placement, some or all of which may close before or after the Closing. The
Purchaser further acknowledges that there is a risk that insufficient funds may
be raised on the Closing to fund the Issuer’s objectives and that further
closings may not take place after the Closing.

6.2        On or before the Closing Date, the Purchaser will deliver to the
Issuer the Subscription Agreement and all applicable acknowledgements,
provisions and required forms, duly executed, and payment in full for the total
price of the Purchased Securities to be purchased by the Purchaser.

--------------------------------------------------------------------------------

6.3        At Closing, the Issuer will deliver the certificates representing the
Purchased Securities purchased by the Purchaser registered in the name of the
Purchaser or its nominee.

7    MISCELLANEOUS

7.1        The Purchaser agrees to sell, assign or transfer the Securities only
in accordance with the requirements of applicable securities laws and any
legends placed on the Securities as contemplated by the Subscription Agreement.

7.2        The Purchaser hereby authorizes the Issuer to correct any minor
errors in, or complete any minor information missing from any part of the
Subscription Agreement and any other acknowledgements, provisions, forms,
certificates or documents executed by the Purchaser and delivered to the Issuer
in connection with the Private Placement.

7.3        The Issuer may rely on delivery by fax machine or e-mail of an
executed copy of this subscription, and acceptance by the Issuer of such faxed
or e-mailed copy will be equally effective to create a valid and binding
agreement between the Purchaser and the Issuer in accordance with the terms of
the Subscription Agreement. If less than a complete copy of this Subscription
Agreement is delivered to the Issuer at Closing, the Issuer and its advisors are
entitled to assume that the Purchaser accepts and agrees to all of the terms and
conditions of the pages not delivered at Closing unaltered.

7.4        Without limitation, this subscription and the transactions
contemplated by this Subscription Agreement are conditional upon and subject to
the Issuer’s having obtained such regulatory approval of this subscription and
the transactions contemplated by this Subscription Agreement as the Issuer
considers necessary.

7.5        This Subscription Agreement is not assignable or transferable by the
parties hereto without the express written consent of the other party to this
Subscription Agreement.

7.6        Time is of the essence of this Subscription Agreement and will be
calculated in accordance with the provisions of the Interpretation Act (British
Columbia).

7.7        Except as expressly provided in this Subscription Agreement and in
the agreements, instruments and other documents contemplated or provided for in
this Subscription Agreement, this Subscription Agreement contains the entire
agreement between the parties with respect to the Securities and there are no
other terms, conditions, representations or warranties whether expressed,
implied, oral or written, by statute, by common law, by the Issuer, or by anyone
else.

7.8        The parties to this Subscription Agreement may amend this
Subscription Agreement only in writing.

7.9        This Subscription Agreement enures to the benefit of and is binding
upon the parties to this Subscription Agreement and their successors and
permitted assigns.

7.10      A party to this Subscription Agreement will give all notices to or
other written communications with the other party to this Subscription Agreement
concerning this Subscription Agreement by hand or by registered mail addressed
to the address given on page 1.

7.11       The contract arising out of this Subscription Agreement and all
documents relating thereto, have been or will be drafted in English only by
common accord among the parties. Le soussigné reconnaît par les présentes qu’il
a exigé que le contrat résultant de cette convention de souscription ainsi que
tous documents y afférents soient rédigés en langue anglaise seulement.

7.12      This Subscription Agreement is to be read with all changes in gender
or number as required by the context.

7.13      This Subscription Agreement will be governed by and construed in
accordance with the internal laws of British Columbia (without reference to its
rules governing the choice or conflict of laws), and the parties hereto
irrevocably attorn and submit to the exclusive jurisdiction of the courts of
British Columbia with respect to any dispute related to this Subscription
Agreement.

--------------------------------------------------------------------------------

End of General Provisions

--------------------------------------------------------------------------------

LEXARIA BANK WIRE INSTRUCTIONS

 

Account Manager Sheila Condratow
Phone 604 665 7374
Fax 604 668 1450


TO SEND A WIRE TO LEXARIA CORP, YOU WILL NEED TO GIVE THE REMITTING BANK THE
FOLLOWING INSTRUCTIONS……

BENEFICIARY BANK: BANK OF MONTREAL   595 BURRARD STREET   VANCOUVER, B. C.,
CANADA     TRANSIT AND ACCOUNT NO.: 00044633343     SWIFT BIC ADDRESS: BOFMCAM2

TO SEND FUNDS FROM A U.S. BANK, IT MAY BE EASIER TO SEND THROUGH OUR U.S.
INTERMEDIARY BANK, TO BE FORWARDED TO THE BENEFICIARY BANK ABOVE:

INTERMEDIARY BANK: WACHOVIA BANK, NA   New York   Fed wire ABA 026005092    
SWIFT CODE: PNBPUS3NNYC

Lexaria Corp
930-1150 West Pender St
Vancouver BC V6E 4A4


End of Subscription Agreement

--------------------------------------------------------------------------------